 1

 2                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
 3                                           -oOo-
 4   UNITED STATES OF AMERICA,
                                                          2:19-mj-0785-EJY
 5
                           Plaintiff,
                                                         STIPULATION TO CONTINUE
 6
                vs.                                      PRELIMINARY HEARING
                                                         (First Request)
 7
     DEVIN CERVIN,
 8
                          Defendant.
 9
           Based upon the pending Stipulation of counsel, and good cause appearing therefore
10
     IT IS ORDERED that the preliminary hearing, currently scheduled for October 30, 2019, at
11
     4:00 p.m., be vacated and continued to the 2nd day of December, 2019, at 4:00 p.m. in
12
     Courtroom 3B.
13
           DATED this 28th day of October, 2019.
14

15
                                                      ______________________________________
16                                                    HONORABLE ELAYNA J. YOUCHAH
                                                      UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24


                                                  3
